People v Blocker (2014 NY Slip Op 05893)
People v Blocker
2014 NY Slip Op 05893
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
WILLIAM F. MASTRO
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2012-03116
 (Ind. No. 2831/10)

[*1]The People of the State of New York, respondent,
vBruce Blocker, appellant.
Lynn W. L. Fahey, New York, N.Y. (Janet Claire Lê of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Merri Turk Lasky of counsel; Andrew Dykens on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Modica, J.), imposed November 4, 2011, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lopez, 6 NY3d 248, 255-256).
ENG, P.J., MASTRO, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court